People v Bookard (2018 NY Slip Op 08259)





People v Bookard


2018 NY Slip Op 08259


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7789 59443/13N

[*1]The People of the State of New York, 	 Respondent,
vDavid Bookard, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (William B. Carney of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered October 30, 2013, convicting defendant, after a nonjury trial, of sexual abuse in the third degree, and sentencing him to a term of 70 days, unanimously affirmed.
The prosecutor's information was not jurisdictionally defective (see People v Kalin, 12 NY3d 225, 228 [2007]). The described conduct, as observed by an officer on a subway train, supported reasonable inferences that defendant acted for the purpose of sexual gratification and without the victim's consent.
The court's verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. Although the victim did not testify, the officer's observations likewise established the elements of third-degree sexual abuse.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK